On Rehearing.
PER CURIAM.
In his petition for rehearing plaintiff calls attention to the *96fact that the original opinion made no allowance of interest, and requests that the opinion be clarified to allow interest either from November 2, 1943, the date when the profits made by the joint enterprise were cleared of any claim by the United States Government, or from July 1, 1944, the date of the judgment in the trial court.
The suggestion that interest should be allowed from the date of the clearance of the profits is, in our judgment, not tenable for the reason stated in Harris v. W. R. Hart & Co., 195 Okla. 5, 154 P. 2d 759. In that case we said that interest could not be allowed upon the profits of a joint venture over which there was a dispute between the parties until the question of what definite amount, if any, was due the plaintiff, was settled or finally adjudicated, for the reason that there was never a time at which the parties could have concluded or agreed that a definite amount was due. In the instant case it appears that the parties could not agree as to any division of the profits, and that such a division could not have been arrived at except through a judgment of a court having jurisdiction over the parties and the subject matter.
The contention that interest should at least be allowed from the date of the judgment of the trial court is also untenable, for the reason that in this case both parties filed motions for new trial, and both parties appealed from the judgment of the lower court. In Harden v. Harden, 191 Okla. 698, 130 P. 2d 311, we said:
“It is suggested that where both parties appeal from a judgment interest will not be allowed on the judgment, pending appeal, because both parties are responsible for delay in the payment thereof. This seems to be the rule where money judgments only are involved and there is no contract calling for interest. 33 C. J. 247.”
As said in that case the question of the suspending of interest pending appeal is largely determined by the character of the case and the result of the appeal. In the instant case the amount allowed by the trial court was materially reduced by this court, and we feel that in view of this fact it would be equitable to allow interest only from the date of the final determination of the controversy by this court. It follows that plaintiffs request that interest be allowed from any date prior to the final determination of this case by this court should be and is denied.
Plaintiff in his petition for rehearing for the first time calls attention to the fact that a supersedeas bond was filed in this case, and asks this court to amend or modify its opinion by rendering judgment in this court against the defendants and the bondsmen on the supersedeas bond. We agree that this is proper.
The former opinion in this cause is modified and corrected by inserting therein in lieu of the last two paragraphs the following:
“The judgment of the trial court is modified by adding to the admitted profit of $154,948.90, the sum of $42,-277.56, resulting in a total adjudicated profit of $197,226.46, leaving a balance due plaintiff, after deducting from the last stated amount the sum of $93,-467.35 accruing to the defendants under the contract, the sum of $103,759.11. Judgment for the said amount of $103,-759.11 is hereby rendered in favor of plaintiff and against defendants, said judgment to be entered in the records of the trial court and collected in the same manner as if said judgment had been rendered therein, with interest at the rate of 6 per cent per annum from the date mandate herein is received by the clerk of the district court.
“It is further ordered, adjudged and decreed that the defendant in error, L. E. Whitham, have and recover from United States Fidelity & Guaranty Company of Baltimore, Maryland, surety on the supersedeas bond filed by plaintiff in error, the said sum of $103,-759.11, said judgment to be entered in the records of the trial court and collected in the same manner as if said judgment had been rendered therein, with interest at the rate of 6 per cent per annum from such date of entry.
*97“The cause is remanded to the trial court, with directions to vacate the judgment heretofore rendered in the trial court, and to enter judgment and proceed thereon as above set out.”
HURST, C. J., DAVISON. V. C. J., and RILEY, BAYLESS, WELCH, CORN, ARNOLD, and LUTTRELL, JJ., concur.